 1
 2
                                      UNITED STATES DISTRICT COURT
 3                                   EASTERN DISTRICT OF CALIFORNIA
 4
      ALICE JONES,                                   Case No.: 1:17-cv-00655-DAD-EPG
 5
                        Plaintiff,                   ORDER RE: STIPULATION TO DISMISS
 6                                                   ACTION WITH PREJUDICE
              v.
 7
      OCWEN LOAN SERVICING, LLC,                     (ECF No. 79)
 8
               Defendant.
 9    OCWEN LOAN SERVICING, LLC,
10                      Third-Party Plaintiff,
11            v.
12    MARY LOU ROMERO and DAISY
      PEREZ,
13

14                 Third-Party Defendants.

15

16
             Plaintiff, Alice Jones; Defendant and Third-Party Plaintiff Ocwen Loan Servicing, LLC;
17
     and Third-Party Defendants Mary Lou Romero and Daisy Perez, have filed a stipulation to
18
     dismiss the entire action with prejudice (ECF No. 79). In light of the stipulation, the case has
19
     ended and is dismissed with prejudice. See Fed. R. Civ. P. 41(a)(1)(A); Wilson v. City of San Jose,
20
     111 F.3d 688, 692 (9th Cir. 1997). Accordingly, the Clerk of the Court is respectfully directed to
21
     close this case.
22

23   IT IS SO ORDERED.
24
         Dated:     October 22, 2018                           /s/
25                                                     UNITED STATES MAGISTRATE JUDGE
26
27

28

                   ORDER RE: STIPULATION TO DISMISS ACTION WITH PREJUDICE
